Exhibit 10.3

SECOND LIEN GUARANTY AND COLLATERAL AGREEMENT

THIS SECOND LIEN GUARANTY AND COLLATERAL AGREEMENT (as it may be amended,
restated, amended and restated, supplemented or modified from time to time, this
“Agreement”), is entered into as of December 21, 2018, by and among each of the
undersigned identified on the signature pages hereto as Grantors (together with
any other entity that may become a party hereto as provided herein, each a
“Grantor”, and collectively, the “Grantors”) in favor of Wilmington Trust,
National Association in its capacity as collateral agent (the “Collateral
Agent”) for and on behalf of the Secured Parties (as defined below).

PRELIMINARY STATEMENTS

A. On April 12, 2017, Ultra Resources, Inc., a Delaware corporation (the
“Company”), as borrower thereunder, entered into that certain Credit Agreement
with the Revolving Administrative Agent and the Revolving Lenders (as amended,
restated, amended and restated, replaced, modified or supplemented from time to
time, the “Revolving Credit Agreement”) pursuant to which the Revolving Lenders
agreed to make loans and other extensions of credit to the Company for the
purposes set forth therein.

B. On April 12, 2017, the Company, as borrower thereunder, entered into that
certain Term Loan Agreement with the Term Loan Administrative Agent and the Term
Loan Lenders (as amended, restated, amended and restated, replaced, modified or
supplemented from time to time, the “Term Loan Agreement”) pursuant to which the
Term Loan Lenders agreed to make term loans to the Company for the purposes set
forth therein.

C. On the date hereof, the Company, as issuer, Wilmington Trust, National
Association, in its capacity as trustee (in such capacity, the “Trustee”), and
the Collateral Agent entered into that certain Indenture, (the “Indenture”)
pursuant to which the Company will issue to Holders (as defined in the
Indenture) up to $545,000,000 aggregate principal amount of 9.00% Cash / 2.00%
PIK Senior Secured Second Lien Notes due 2024 (the “Notes”).

D. The Grantors, upon the terms and conditions stated herein, agree to guarantee
the obligations of the Company under the Indenture and other Note Documents.

E. The Collateral Agent and the other Secured Parties have conditioned their
entry into the Note Documents upon the execution and delivery by the Grantors of
this Agreement, and the Grantors have agreed to enter into this Agreement to
secure all obligations owing to the Secured Parties under the Indenture and
other Note Documents and to grant a lien, junior only to the lien granted to
secure the Senior Obligations, on substantially all of their assets in favor of
the Collateral Agent for the benefit of the Secured Parties to secure the
Secured Obligations.

F. Each Grantor has determined that valuable benefits will be derived by it as a
result of each Indenture and the extensions of credit made (and to be made) by
the respective Holders thereunder.



--------------------------------------------------------------------------------

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, hereby act and agree as follows:

ARTICLE I

DEFINITIONS

1.1. Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Agreement are used herein as defined in the UCC (even if such
terms are capitalized herein and are not capitalized in the UCC).

1.2. Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the introductory paragraph hereto and in the
Preliminary Statements, the following terms shall have the following meanings:

“Account” shall have the meaning set forth in Article 9 of the UCC.

“Account Debtor” means a Person who is obligated on an Account.

“Amendment” shall have the meaning set forth in Section 6.4 hereof.

“Applicable Agent” means the First Lien Collateral Agent or, after the Discharge
of Senior Obligations, the Collateral Agent.

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“As-extracted Collateral” shall have the meaning set forth in Article 9 of the
UCC.

“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to any
Grantor under all written contracts, and any and all amendments, supplements,
extensions, and renewals thereof including all rights and claims of the Grantors
now or hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing contracts; (b) for any damages arising out of or for breach or default
under or in connection with any of the foregoing contracts; (c) to all other
amounts from time to time paid or payable under or in connection with any of the
foregoing contracts; or (d) to exercise or enforce any and all covenants,
remedies, powers and privileges thereunder.

“Assumption Agreement” means an Assumption Agreement substantially in the form
of Annex 1 hereto.

“Chattel Paper” and “Electronic Chattel Paper” shall have the meanings set forth
in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Section 3.1.

“Collateral Account” means any Deposit Account under the sole dominion and
control of the Collateral Agent established by the Collateral Agent as provided
in Section 9.1.

“Collateral Agent” means Wilmington Trust, National Association, solely in its
capacity as Collateral Agent under the Indenture, together with any successors
in such capacity.

“Collateral Equity Interests” means (a) the Pledged Equity and (b) any Equity
Interests other than Pledged Equity that constitute Collateral hereunder.

 

2



--------------------------------------------------------------------------------

“Commercial Tort Claim” means a commercial tort claim (as that term is defined
in Article 9 of the UCC).

“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.

“Commodity Account Control Agreement” means an agreement, in form satisfactory
to the Collateral Agent, among any Note Party, a commodity intermediary holding
such Note Party’s assets, including funds and commodity contracts, and the
Collateral Agent with respect to collection and control of all deposits,
commodity contracts (and the application of value on account of such commodity
contracts) and other balances held in a Commodity Account maintained by any Note
Party with such commodity intermediary (it being agreed that any agreement
requiring the Collateral Agent in its individual capacity to indemnify the
commodity intermediary shall not be satisfactory to the Collateral Agent).

“Company” has the meaning assigned to such term in the recitals.

“Company Obligations” means all obligations and liabilities of the Company which
may arise under or in connection with any Secured Transaction Document
(including, without limitation, Article II of this Agreement), whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Secured Party under any Secured
Transaction Document).

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Control Agreement” means a Deposit Account Control Agreement, a Securities
Account Control Agreement or a Commodity Account Control Agreement, as context
may require.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; and (c) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Deposit Account Control Agreement” means an agreement, in form satisfactory to
the Collateral Agent, among any Note Party, a banking institution holding such
Note Party’s funds, and the Collateral Agent with respect to collection and
control of all deposits and balances, and the direction of disposition of funds,
held in a Deposit Account maintained by any Note Party with such banking
institution (it being agreed that any agreement requiring the Collateral Agent
in its individual capacity to indemnify the banking institution shall not be
satisfactory to the Collateral Agent).

“Discharge of Senior Obligations” has the meaning assigned to “Discharge of
Senior Obligations” in the Intercreditor Agreement.

“Document” shall have the meaning set forth in Article 9 of the UCC.

“Effective Date” means (a) with respect to the Company and each other Grantor
party hereto on the date hereof, the “Issue Date” as defined in the Indenture,
and (b) with respect to each other Grantor, the “Effective Date” as defined in
the Assumption Agreement by means of which such Grantor becomes a party hereto.

 

3



--------------------------------------------------------------------------------

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“Event of Default” means any “event of default” under a Secured Transaction
Document.

“Excluded Account” means (a) any Deposit Account, Commodity Account or
Securities Account so long as the average daily maximum balance in each such
account, individually, does not exceed $1,000,000 over any 30-day period and the
aggregate daily maximum balance of all such Deposit Accounts, Commodity Accounts
and Securities Accounts does not at any time exceed $10,000,000, (b) any Deposit
Account that is a zero balance account or a deposit account for which the
balance of such Deposit Account is transferred at the end of each date to a
deposit account that is not an Excluded Account, (c) fiduciary accounts,
(d) trust and suspense accounts of any Note Party holding royalty obligations,
(e) accounts constituting cash collateral accounts permitted under the Revolving
Credit Agreement and Term Loan Credit Agreement, (f) the Professional Fee Escrow
Account (as defined in the Plan of Reorganization) (as defined in the Revolving
Credit Agreement and the Term Loan Credit Agreement) and (g) any other Deposit
Accounts exclusively used for trust, payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any employees of the
Grantors.

“Excluded Assets” means:

(a) any motor vehicle and other vehicles subject to certificates of title in
which a lien can only be perfected by action with respect to a certificate of
title;

(b) any Patents, Copyrights, Trademarks or Licenses;

(c) any contract, license, agreement, instrument or other document to the extent
that the grant of a security interest therein is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to a
right on the part of the parties thereto other than any Grantor to terminate (or
materially modify) or requires any consent not obtained under, any such
contract, license, agreement, instrument or other document, except to the extent
that the term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or right of termination or
modification or requiring such consent is ineffective under Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law;

(d) any assets to the extent the grant of security interests in such assets
would (i) be prohibited by a Permitted Contractual Obligation binding on the
assets (including permitted liens, leases or licenses) or applicable law (in
each case, except to the extent such prohibition (A) could be waived by the
Company or any Subsidiary, (B) is the result of an attempt to circumvent the
collateral requirements of the Note Documents, or (C) is unenforceable after
giving effect to applicable provisions of the UCC or other applicable law, other
than proceeds thereof, the assignment of which is expressly deemed effective
under the UCC or other applicable law notwithstanding such prohibitions), (ii)
require obtaining the consent of any governmental authority, or (iii) result in
material and adverse tax consequences to the Company, any Subsidiary or the
Parent Guarantor (as defined in the Indenture) that is a Note Party, in each
case as reasonably determined by the Company in writing delivered to the
Collateral Agent;

 

4



--------------------------------------------------------------------------------

(e) those assets with respect to which, in the reasonable judgment of the
Company and, so long as the Senior Obligations remain outstanding, the
reasonable judgment of the First Lien Collateral Agent, the burdens, costs or
consequences of obtaining or perfecting such a security interest are excessive
in view of the benefits to be obtained by the Secured Parties therefrom; and

(f) Excluded Equity Interests;

provided, however, that “Excluded Assets” shall (1) not include any right to
receive proceeds from the sale or other disposition of Excluded Assets or any
proceeds, substitutions or replacements of Excluded Assets (unless such
proceeds, substitutions or replacements would constitute Excluded Assets) and
(2) with respect to the exclusions set forth in clause (c) above, not be
construed to limit, impair or otherwise affect the Collateral Agent’s continuing
security interests in the Company’s or any Grantor’s rights to or interests of
the Company or any Grantor in (x) monies due or to become due under any such
contract, license, agreement, instrument or other document (to the extent not
prohibited by such contract, license, agreement, instrument or other document
and applicable law), or (y) any proceeds from the sale, license, lease or other
disposition of any such contract, license, agreement, instrument or other
document. References in this Agreement to Collateral and to Goods, Equipment,
Investment Property, and other categories or types of Collateral do not include
Excluded Assets.

“Excluded Equity Interests” means (a) Excluded Foreign Equity Interests, (b) any
Equity Interests to the extent the pledge thereof would be prohibited by any
applicable law, (c) any Equity Interests of any Subsidiary to the extent the
pledge of such Equity Interests is prohibited by Permitted Contractual
Obligations existing on the Effective Date or at the time such Subsidiary is
acquired (provided that such Permitted Contractual Obligations have not been
entered into in contemplation of such Subsidiary being acquired) and (d) any
Equity Interests of any Subsidiary to the extent that the pledge of such Equity
Interests would result in material adverse tax consequences to the Company or
any Subsidiary as reasonably determined by the Company.

“Excluded Foreign Equity Interests” means, with respect to each Foreign
Subsidiary, Equity Interests issued by such Foreign Subsidiary to the extent
necessary to prevent the Collateral from including more than the lesser of
(a) 66-2/3% of the total outstanding Equity Interests issued by such Foreign
Subsidiary, and (b) if a pledge of 66-2/3% of such Equity Interests would result
in adverse tax consequences to any Secured Party, then the maximum percentage
that would not result in such adverse consequences.

“Excluded Payments” shall have the meaning set forth in Section 6.6(b)(iii)
hereof.

“Exhibit” refers to a specific exhibit to this Agreement (unless another
document is specifically referenced) as from time to time supplemented by any
Assumption Agreements.

“First Lien Collateral Agent” has the meaning assigned to “First Lien Collateral
Agent” in the Intercreditor Agreement, together with any successor in such
capacity.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“Foreign Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

5



--------------------------------------------------------------------------------

“General Intangible” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Grantor” shall have the meaning set forth in the recitals hereto.

“Grantor Claims” shall have the meaning set forth in Section 14.1 hereof.

“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Company Obligations (b) all obligations and liabilities of
such Guarantor which may arise under or in connection with any Secured
Transaction Document to which such Guarantor is a party (including, without
limitation, Article II of this Agreement), in each case, whether on account of
principal, interest, guarantee obligations, reimbursement obligations, payments
in respect of an early termination date, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party under any Secured Transaction Document) and (c) the
Guarantor Obligations of each other Guarantor.

“Guarantors” means, collectively, each Grantor other than the Company.

“Guaranty” means the guarantee made by each Note Party in Section 2.1.

“Holders” shall have the meaning set forth in the Indenture.

“Indenture” shall have the meaning set forth in the recitals hereto.

“Issuer” shall have the meaning set forth in Section 13.1.

“Instrument” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” shall have the meaning set forth in Article 9 of the
UCC.

“Intercreditor Agreement” has the meaning set forth in Section 12.1.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest as a licensor in and to any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks.

“Merger” means (a) a merger, (b) a consolidation, or (c) the acquisition by an
entity of a significant portion of the assets of, or of a division of, another
entity.

“Notes” shall have the meaning set forth in the recitals hereto.

“Note Documents” shall have the meaning set forth in the Indenture.

 

6



--------------------------------------------------------------------------------

“Note Party” means the Issuer and each Guarantor.

“Obligations” means: (a) in the case of the Company, the Company Obligations and
(b) in the case of each Guarantor, its Guarantor Obligations.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest (other than as a licensee) in and to: (a) any and all patents and
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; and (d) all rights corresponding to any of the
foregoing throughout the world.

“Payment in Full” means the (a) irrevocable and indefeasible payment in full of
all principal, interest (including interest accruing during the pendency of an
insolvency or liquidation proceeding, regardless of whether allowed or allowable
in such insolvency or liquidation proceeding), on all Secured Obligations
outstanding under the Note Documents and (b) the payment in full of all other
obligations outstanding under and in respect of the Note Documents that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than indemnification and other contingent
obligations not yet due or for which no claim or demand for payment has been
made).

“Permitted Contractual Obligation” means any enforceable contractual obligation
of the Company or any Subsidiary that is permitted by the terms of the Note
Party.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Equity” means (a) the Equity Interests described or referred to on
Exhibit D and all other Equity Interests at any time owned by any Grantor in any
other Grantor, (b) all Equity Interests issued by any Foreign Subsidiary of the
Company or of a Guarantor (other than, in each case, Excluded Equity Interests),
(c) the certificates or instruments, if any, representing such Equity Interests,
(d) all dividends (cash, stock or otherwise), cash, instruments, rights to
subscribe, purchase or sell and all other rights and property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests, (e) all replacements, additions to and
substitutions for any of the property referred to in this definition, including,
without limitation, claims against third parties, (f) the proceeds, interest,
profits and other income of or on any of the property referred to in this
definition and (g) all books and records relating to any of the property
referred to in this definition.

“Proceeds” shall have the meaning set forth in Article 9 of the UCC and, in any
event shall include, without limitation, all dividends or other income from the
Pledged Equity or other Collateral, collections thereon or distributions or
payments with respect thereto.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Revolving Administrative Agent” means Bank of Montreal in its capacity as the
“Administrative Agent” under the Revolving Credit Agreement, together with any
successors in such capacity.

“Revolving Lenders” shall have the meaning given to the term “Lenders” in the
Revolving Credit Agreement.

 

7



--------------------------------------------------------------------------------

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations”, with respect to any Grantor, has the meaning assigned to
the term “Obligations” herein.

“Secured Parties” shall have the meaning assigned to “Junior Priority Parties”
in the Intercreditor Agreement.

“Secured Transaction Documents” means the collective reference to the Indenture,
the other Note Documents and any other document made, delivered or given in
connection with any of the foregoing.

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

“Securities Account Control Agreement” means an agreement, in form reasonably
satisfactory to the Collateral Agent, among any Note Party, a securities
intermediary holding such Note Party’s assets, including funds, securities,
financial assets, and the Collateral Agent with respect to collection and
control of all deposits, securities and other balances (including direction of
transfer or redemption of financial assets in which such Note Party has a
security entitlement) held in a Securities Account maintained by any Note Party
with such securities intermediary (it being agreed that any agreement requiring
the Collateral Agent in its individual capacity to indemnify the securities
intermediary shall not be satisfactory to the Collateral Agent).

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Senior Debt Documents” has the meaning assigned to “Senior Debt Documents” in
the Intercreditor Agreement.

“Senior Obligations” has the meaning assigned to “Senior Obligations” in the
Intercreditor Agreement.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

“Subsidiary” and “subsidiary” shall each have the meaning given to such term in
the Indenture.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Term Loan Administrative Agent” means Barclays Bank PLC in its capacity as the
“Administrative Agent” under the Term Loan Agreement, together with any
successors in such capacity.

“Term Loan Lenders” shall have the meaning given to the term “Lenders” in the
Term Loan Agreement.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest (other than as a licensee) in and to the following: (a) all
trademarks (including service marks), trade names, trade dress, and trade styles
and the registrations and applications for registration thereof and the goodwill
of the business symbolized by the foregoing; (b) all licenses of the foregoing;
(c) all renewals of the foregoing; and (d) all rights corresponding to any of
the foregoing throughout the world.

 

8



--------------------------------------------------------------------------------

“Trustee” shall mean Wilmington Trust, National Association, solely in its
capacity as Trustee under the Indenture, together with any successors in such
capacity.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Collateral Agent’s or any Secured
Party’s Lien (as defined in the Indenture) on any Collateral.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GUARANTY

2.1. Guaranty.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Collateral Agent, for the ratable benefit of the
Secured Parties and each of their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Company and
the Guarantors when due (whether at the stated maturity, by acceleration or
otherwise) of the Company Obligations and the performance by the Company of each
of the covenants and other obligations under the Indenture and the other Note
Documents, including, without limitation, all Secured Obligations (each such
Guarantor’s guarantee contained in this Article II, collectively, this
“Guaranty”). This is a guarantee of payment and not collection and the liability
of each Guarantor is primary and not secondary.

(b) Anything herein or in any other Note Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Note Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the Guaranty or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.

(d) Each Guarantor agrees that if the maturity of any of the Company Obligations
is accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this Guaranty without demand or notice to such
Guarantor. This Guaranty shall remain in full force and effect until Payment in
Full of the Company Obligations shall have occurred.

(e) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Collateral Agent or any
other Secured Party from the Company, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Company Obligations or any payment received or collected from
such Guarantor in respect of the Company Obligations), remain liable for the
outstanding Secured Obligations up to the maximum liability of such Guarantor
hereunder until Payment in Full of the Company Obligations shall have occurred.

 

9



--------------------------------------------------------------------------------

2.2. Payments. Each Guarantor hereby agrees and guarantees that payments
hereunder will be paid to the Collateral Agent without set-off or counterclaim
in dollars at the offices of the Collateral Agent for the benefit of the Trustee
and the Collateral Agent and the ratable benefit of the Holders, without
set-off, deduction or counterclaim, in U.S. dollars, in immediately available
funds, at the offices of the Collateral Agent specified in Section 12.2 of the
Indenture (or from time to time designated in accordance with the terms
thereof).

ARTICLE III

GRANT OF SECURITY INTEREST

3.1. Grant of Security Interest. Each Grantor hereby pledges, assigns and grants
to the Collateral Agent, on behalf of and for the benefit of the Secured
Parties, a security interest in, lien on and right of setoff against, with the
priority described in Section 5.1 of this Agreement, all of its right, title and
interest in, to and under all of the following items, categories and types of
personal property, whether now owned by or owing to, or hereafter acquired by or
arising in favor of such Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to, such
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Documents;

(d) all Equipment;

(e) all General Intangibles;

(f) all Goods (other than consumer goods);

(g) all Instruments;

(h) all Inventory;

(i) all Investment Property;

(j) all cash in possession of the Collateral Agent;

(k) all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(l) all Deposit Accounts;

(m) all Commercial Tort Claims listed on Exhibit G hereto;

(n) all Securities Accounts;

 

10



--------------------------------------------------------------------------------

(o) all Commodity Accounts;

(p) all Assigned Contracts and all Swap Agreements;

(q) all Pledged Equity;

(r) all Fixtures;

(s) all As-extracted Collateral;

(t) and all accessions to, substitutions for and replacements, Proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

to secure the prompt and complete payment and performance of its Secured
Obligations; provided, however, that “Collateral” shall not include any Excluded
Assets; and provided further, that if and when any property shall cease to be an
Excluded Asset, such property shall be deemed at all times from and after such
date to constitute Collateral.

ARTICLE IV

ACKNOWLEDGEMENTS, WAIVERS AND CONSENTS

4.1. Acknowledgments, Waivers and Consents.

(a) Each Grantor acknowledges and agrees that the obligations undertaken by it
under this Agreement involve the guarantee and/or the provision of collateral
security for such Grantor’s own obligations and the obligations of Persons other
than such Grantor and that such Grantor’s guarantee and/or provision of
collateral security for the Secured Obligations are absolute, irrevocable and
unconditional under any and all circumstances. In full recognition and
furtherance of the foregoing, each Grantor understands and agrees, to the
fullest extent permitted under applicable law and except as may otherwise be
expressly and specifically provided in the Secured Transaction Documents, that
each Grantor shall remain obligated hereunder (including, without limitation,
with respect to any guarantee made by such Grantor hereby and the collateral
security provided by such Grantor herein) and the enforceability and
effectiveness of this Agreement and the liability of such Grantor, and the
rights, remedies, powers and privileges of the Collateral Agent and the other
Secured Parties under this Agreement and the other Secured Transaction Documents
shall not be affected, limited, reduced, discharged or terminated in any way,
notwithstanding that, without any reservation of rights against any Grantor and
without notice to or further assent by any Grantor, any of the following occur:

(i) any demand for payment of any of the Secured Obligations made by the
Collateral Agent or any other Secured Party shall be rescinded by the Collateral
Agent or such other Secured Party and any of the Secured Obligations shall be
continued;

(ii) the Secured Obligations, the liability of any Grantor or any other Person
upon or for any part thereof or any collateral security or guarantee therefor or
right of offset with respect thereto, shall be, from time to time, in whole or
in part, renewed, extended, amended, modified, accelerated, compromised, waived,
settled, surrendered or released by, or any indulgence or forbearance in respect
thereof granted by, the Collateral Agent or any other Secured Party;

 

11



--------------------------------------------------------------------------------

(iii) the Secured Transaction Documents and any other documents executed and
delivered in connection therewith shall be amended, modified, supplemented or
terminated, in whole or in part in accordance with the Indenture and the
Intercreditor Agreement;

(iv) the Company, any other Grantor or any other Person shall from time to time
accept or enter into new or additional agreements, security documents,
guarantees or other instruments in addition to, in exchange for or relative to,
any Secured Transaction Document, all or any part of the Secured Obligations or
any Collateral now or in the future serving as security for the Secured
Obligations;

(v) any collateral security, guarantee or right of offset at any time held by
the Collateral Agent or any other Secured Party for the payment of the Secured
Obligations shall be sold, exchanged, waived, surrendered or released;

(vi) any change in the time, manner or place of payment of or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from any Secured Transaction Document or any
other agreement or instrument governing or evidencing any Secured Obligations,
including any increase or decrease in the rate of interest thereon; and

(vii) any other event shall occur which constitutes a defense or release of
sureties generally, other than the payment and performance in full of all
Secured Obligations.

(b) Each Grantor hereby expressly waives to the fullest extent permitted by law
any defense now or in the future arising by reason of,

(i) any default, failure or delay, willful or otherwise, in the payment or
performance of the Secured Obligations;

(ii) the illegality, invalidity or unenforceability of the Secured Transaction
Documents, any other agreement or instrument governing or evidencing any of the
Secured Obligations, any of the Secured Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Collateral Agent or any other Secured
Party;

(iii) any defense, set-off or counterclaim (in any case, whether based on
contract, tort or any other theory), other than a defense of payment or
performance, which may at any time be available to or be asserted by any Grantor
or any other Person against the Collateral Agent or any other Secured Party;

(iv) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Grantor or any other Person at any time liable for the payment of all or part of
the Secured Obligations or the failure of the Collateral Agent or any other
Secured Party to file or enforce a claim in bankruptcy or other proceeding with
respect to any Person; or any sale, lease or transfer of any or all of the
assets of the any Grantor, or any changes in the equity owners of any Grantor;

(v) the fact that any Collateral or liens or security interests contemplated or
intended to be given, created or granted as security for the repayment of the
Secured Obligations shall not be properly perfected or created, or shall prove
to be unenforceable or subordinate to any other lien or security interest, it
being recognized and agreed by each of the Grantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Secured Obligations;

 

12



--------------------------------------------------------------------------------

(vi) any failure of the Collateral Agent or any other Secured Party to marshal
assets in favor of any Grantor or any other Person, to exhaust any collateral
for all or any part of the Secured Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against any Grantor or any other Person
or to take any action whatsoever to mitigate or reduce any Grantor’s liability
under this Agreement or any other Secured Transaction Document;

(vii) any present or future law, regulation or order of any jurisdiction
(whether of right or in fact) or of any agency which (A) provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal, (B) reduces, amends,
restructures or otherwise affects any term of any Secured Transaction Document
or the Secured Obligations or (C) purports to prohibit the payment of the
Company, any other Grantor, any other Note Party or any other guarantor of the
Secured Obligations of the principal or interest on the Secured Obligations;

(viii) the possibility that the Secured Obligations may at any time and from
time to time exceed the aggregate liability of such Grantor under this
Agreement;

(ix) any change in the corporate existence, structure or ownership of the
Company, any other Grantor, any other Note Party or any other guarantor of any
of the Secured Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Company, any other Grantor, any other
Note Party or any other guarantor of the Secured Obligations, or any of their
assets or any resulting release or discharge of any obligation of the Company,
any other Grantor, any other Note Party or any other guarantor or any of the
Secured Obligations; or

(x) any other circumstance or act whatsoever by the Company, any other Note
Party, any other guarantor of the Secured Obligations, the Collateral Agent, any
Lender or any other Person, other than a defense of payment or performance,
including any action or omission of the type described in Section 4.1(a) (with
or without notice to or knowledge of any Grantor), which constitutes, or might
be construed to constitute, an equitable or legal discharge or defense of the
Company for the Secured Obligations, or of such Grantor under the Guaranty or
with respect to the collateral security provided by such Grantor herein, or
which might be available to a surety or guarantor, in bankruptcy or in any other
instance;

except in each case to the extent that any written amendment, settlement,
compromise, waiver or release expressly modifies or terminates the obligations
of such Grantor.

(c) Each Grantor hereby waives to the extent permitted by law: (i) except as
expressly provided otherwise in any Secured Transaction Document, all notices to
such Grantor, or to any other Person, including but not limited to, notices of
the acceptance of this Agreement, the Guaranty or the provision of collateral
security provided herein, or the creation, renewal, extension, modification,
accrual of any Secured Obligations, or notice of or proof of reliance by the
Collateral Agent or any other Secured Party upon the Guaranty or upon the
collateral security provided herein, or of default in the payment or performance
of any of the Secured Obligations owed to the Collateral Agent or any other
Secured Party and enforcement of any right or remedy with respect thereto; or
notice of any other matters relating thereto; the Secured Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the Guaranty
and the collateral security provided herein and no notice of creation of the
Secured Obligations or any extension of credit already or hereafter contracted
by or extended to the Company need be given to any Grantor; and all dealings
between the Company and any of the Grantors, on the one hand, and the Collateral
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or

 

13



--------------------------------------------------------------------------------

consummated in reliance upon the Guaranty and on the collateral security
provided herein; (ii) diligence and demand of payment, presentment, protest,
dishonor and notice of dishonor; (iii) any statute of limitations affecting any
Grantor’s liability hereunder or the enforcement thereof; (iv) all rights of
revocation with respect to the Secured Obligations, the Guaranty and the
provision of collateral security herein; and (v) all principles or provisions of
law which conflict with the terms of this Agreement and which can, as a matter
of law, be waived.

(d) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor, the Collateral Agent or any other
Secured Party may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as it may have
against the Company, any other Grantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Collateral Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent or any
other Secured Party against any Grantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings. Neither the
Collateral Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any lien or security interest at any time
held by it as security for the Secured Obligations or for the Guaranty or any
property subject thereto.

4.2. No Subrogation, Contribution or Reimbursement. Notwithstanding any payment
made by any Grantor hereunder or any set-off or application of funds of any
Grantor by the Collateral Agent or any other Secured Party, until the Payment in
Full of the Secured Obligations, no Grantor shall be entitled to be subrogated
to any of the rights of the Collateral Agent or any other Secured Party against
the Company or any other Grantor or any collateral security or guarantee or
right of offset held by the Collateral Agent or any other Secured Party for the
payment of the Secured Obligations, nor shall any Grantor seek or be entitled to
seek any indemnity, exoneration, participation, contribution or reimbursement
from the Company or any other Grantor in respect of payments made by such
Grantor hereunder, and each Grantor hereby expressly waives, releases and agrees
not to exercise any such rights of subrogation, reimbursement, indemnity and
contribution. Each Grantor further agrees that to the extent that such waiver
and release set forth herein is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation, reimbursement,
indemnity and contribution such Grantor may have against the Company, any other
Grantor or against any collateral or security or guarantee or right of offset
held by the Collateral Agent or any other Secured Party shall be junior and
subordinate to any rights the Collateral Agent and the other Secured Parties may
have against the Company and such Grantor and to all right, title and interest
the Collateral Agent and the other Secured Parties may have in any collateral or
security or guarantee or right of offset. Subject to the Intercreditor
Agreement, the Collateral Agent, for the benefit of the Secured Parties, may
use, sell or dispose of any item of Collateral or security as provided in this
Agreement without regard to any subrogation rights any Grantor may have, and
upon any disposition or sale, any rights of subrogation any Grantor may have
shall terminate.

4.3. Release. Each Guarantor consents and agrees that the Collateral Agent may
(but shall not be obligated to) at any time, or from time to time, in compliance
with the Secured Transaction Documents and the Intercreditor Agreement and
otherwise in its discretion:

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and

 

14



--------------------------------------------------------------------------------

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Equity), or any part thereof, by whomsoever deposited, which is now
or may hereafter be held by the Collateral Agent in connection with all or any
of the Secured Obligations; all in such manner and upon such terms as the
Collateral Agent may deem proper, and without notice to or further assent from
any Grantor that is a Guarantor, it being hereby agreed that each such Guarantor
shall be and remain bound upon this Agreement, irrespective of the value or
condition of any of the Collateral, and notwithstanding any such change,
exchange, settlement, compromise, surrender, release, renewal or extension, and
notwithstanding also that the Secured Obligations may, at any time, exceed the
aggregate principal amount thereof set forth in each of the Indenture, or any
other agreement governing any Secured Obligations.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the other
Secured Parties that:

5.1. Title; Perfected Second Priority. The representations and warranties of the
Parent (as defined in the Indenture) and the Company in the Indenture concerning
each Grantor, this Agreement, and the Collateral are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties are true and correct in all material respects as of such specified
earlier date. When financing statements have been filed in the appropriate
offices against each Grantor in the locations listed on Exhibit E, the
Collateral Agent will have a validly perfected security interest in that
Collateral of the Grantor in which a security interest may be perfected by the
filing of financing statements, subject only to liens or security interests
granted to the First Lien Collateral Agent to secure the Senior Obligations,
subject in all respects to the provisions of the Intercreditor Agreement.

5.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A. Except as may be set
forth in Exhibit A or in an applicable Assumption Agreement, such Grantor has
not had any other entity type, jurisdiction of organization or organizational
number, and has not been a party to any Merger, during the past five years prior
to its becoming a Grantor hereunder; provided that if Grantor has been a party
to such a Merger, Exhibit A or the applicable Assumption Agreement sets forth
the information required by this Section 5.2 for each constituent party to such
Merger.

5.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A.

5.4. Deposit Accounts, Commodity Accounts and Securities Accounts. All of such
Grantor’s Deposit Accounts, Commodity Accounts and Securities Accounts as of the
Effective Date are listed on Exhibit B and any Excluded Accounts as of the
Effective Date are identified as such on Exhibit B.

5.5. Exact Names. Such Grantor’s name in which it has executed this Agreement is
the exact legal name of such Grantor as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization as of the Effective Date. Except as may be described in
Exhibit A or in an applicable Assumption Agreement, such Grantor has not, during
the past five years prior to its becoming a party hereto, had any other name or
been a party to any merger or consolidation; provided that if Grantor has been a
party to such a Merger, Exhibit A or the applicable Assumption Agreement sets
forth the information required by this Section 5.2 for each constituent party to
such Merger.

 

15



--------------------------------------------------------------------------------

5.6. Letter-of-Credit Rights and Chattel Paper on Effective Date. Exhibit C
lists all Letter-of-Credit Rights and Chattel Paper owned by such Grantor as of
the Effective Date, if any, with a value in excess of $1,000,000. All action by
such Grantor necessary or desirable to protect and perfect the Collateral
Agent’s lien and security interest on each item listed on Exhibit C that can be
accomplished by the filing of the financing statements in accordance with the
second sentence of Section 5.1 has been duly taken.

5.7. No Financing Statements, Security Agreements. No financing statement
describing all or any portion of the Collateral which has not lapsed or been
terminated naming such Grantor as debtor has been filed or is of record in any
jurisdiction except (a) for financing statements naming the Collateral Agent as
the secured party, (b) financing statements with respect to liens or security
interests permitted by Section 6.1(e), (c) financing statements being terminated
concurrently with the execution hereof, (d) financing statements filed as a
precaution to describe personal property leased to a Grantor and (e) other liens
permitted to exist on the Collateral by the Indenture or this Agreement, and in
the case of the security interests granted to secure the Senior Obligations
permitted under the Indenture, subject in all respects to the provisions of the
Intercreditor Agreement.

5.8. Pledged Equity.

(a) Exhibit D sets forth a complete and accurate list of all Pledged Equity
owned by such Grantor as of the Effective Date. Such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Equity listed on
Exhibit D as being owned by it, free and clear of any liens or security
interests except the security interest created by this Agreement, or granted to
the First Lien Collateral Agent to secure the Senior Obligations (subject to the
provisions in the Intercreditor Agreement) or as disclosed on Schedule 6.1(e).
Such Grantor further represents and warrants that (i) all Pledged Equity owned
by it is duly authorized and validly issued and, if such Pledged Equity is stock
in a corporation, is fully paid and non-assessable, (ii) with respect to any
certificates delivered to the Applicable Agent or a Person designated by the
Applicable Agent representing Pledged Equity, either such certificates are
Securities as defined in Article 8 of the UCC as a result of actions by the
Company or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Collateral Agent and, if the Applicable Agent is the
Collateral Agent, such Grantor shall take steps to perfect its security interest
therein as a General Intangible, and (iii) no Pledged Equity is held by a
securities intermediary in, or carried in or credited to, a Securities Account
Control Agreement.

(b) In addition, except for any that have been obtained, as of the Effective
Date, no consent, approval, authorization, or other action by, and no giving of
notice, filing with, any governmental authority or any other Person is required
for the pledge by such Grantor of such Pledged Equity pursuant to this Agreement
or for the execution, delivery and performance of this Agreement by such
Grantor.

(c) Except as set forth in Exhibit D, as of the Effective Date such Grantor owns
100% of the issued and outstanding Equity Interests in each issuer that has
issued Pledged Equity to such Grantor.

5.9. Instruments, Securities and Documents. Exhibit D lists all Instruments,
Securities (other than Pledged Equity) and Documents constituting or evidencing
Collateral owned by such Grantor as of the Effective Date, if any, that such
Grantor is required to deliver to the Applicable Agent or a Person designated by
the Applicable Agent pursuant to Section 6.4 hereof.

5.10. Benefit to the Guarantor. The Company is a member of an affiliated group
of companies that includes each Guarantor, and the Company and the Guarantors
are engaged in related businesses. The Company is a subsidiary of the Parent and
each Guarantor (other than the Parent) is a Subsidiary of the Company and each
Guarantor’s guarantee and surety obligations pursuant to this Agreement
reasonably may be expected to benefit, directly or indirectly, it; and it has
determined that this Agreement is necessary and convenient to the conduct,
promotion and attainment of the business of such Guarantor and the Company.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

From the date of this Agreement, and thereafter until Payment in Full of the
Company Obligations shall have occurred, each Grantor agrees that:

6.1. General.

(a) Reserved.

(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file financing statements and other
documents describing the Collateral as may be necessary in order to perfect the
security interests created hereby. Each Grantor hereby agrees to deliver or file
such financing statements, and to take such other actions, from time to time, as
are necessary, or as reasonably requested by the Collateral Agent, in order to
maintain the perfection and priority described in Section 5.1 and, if applicable
and subject to the limitations herein, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Collateral Agent may be filed in
any filing office in any UCC jurisdiction and may (i) describe such Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Agreement, and (ii) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office’s acceptance of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor. Such Grantor also agrees to furnish any such
information to the Collateral Agent promptly upon reasonable request. The grant
of authority to the Collateral Agent under this Section 6.1 shall not relieve
each Grantor from its obligation of filing or recording financing statements,
continuation statements or other documents necessary to perfect or maintain the
perfection of the Collateral Agent’s security interest in the Collateral.

(c) Further Assurances. Such Grantor will, if so reasonably requested by the
Collateral Agent, furnish to the Collateral Agent, as often as the Collateral
Agent reasonably requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Collateral Agent may reasonably request,
all in such detail as the Collateral Agent may reasonably specify. Such Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend, and effectuate and maintain, the
security interest of the Collateral Agent (for the benefit of the Secured
Parties) in its Collateral and the priority thereof against any lien or security
interest not expressly permitted hereunder.

(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it in violation of the Indenture or the other
Note Documents.

(e) Liens. Such Grantor will not create, incur, or suffer to exist any lien or
security interest on the Collateral owned by it except (i) the security interest
created by this Agreement, (ii) granted to the First Lien Collateral Agent to
secure the Senior Obligations (subject to the provisions in the Intercreditor
Agreement) and (iii) other liens or security interests permitted under the
Secured Transaction Documents.

 

17



--------------------------------------------------------------------------------

(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for (i) financing statements naming the
Collateral Agent as the secured party, (ii) financing statements with respect to
liens or security interests permitted by Section 6.1(e), (iii) granted to the
First Lien Collateral Agent to secure the Senior Obligations (subject to the
provisions in the Intercreditor Agreement) and (iv) financing statements filed
as a precaution to describe personal property leased to a Grantor. Such Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
naming the Collateral Agent as secured party without the prior written consent
of the Collateral Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC; provided, however, that nothing in this
subsection 6.1(f) shall relieve each Grantor of its obligations under this
Agreement, the Indenture or under any other Note Document to perfect and
maintain the perfection and priority of the Collateral Agent’s security interest
in the Collateral.

6.2. Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Applicable Agent Control of such Grantor’s electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act to the extent necessary to ensure that the aggregate value
of all electronic chattel paper of all Grantors for which Control has not been
granted to the Applicable Agent does not exceed $1,000,000.

6.3. Inventory and Equipment. Each Grantor will perform its obligations with
respect to Inventory and Equipment under Section 8.06 of each of the Revolving
Credit Agreement and Term Loan Agreement and under any deed of trust or mortgage
that it grants to the Collateral Agent.

6.4. Delivery of Instruments, Certificated Securities, Chattel Paper and
Documents. Subject to the terms of the Intercreditor Agreement, such Grantor
will (a) deliver to the Applicable Agent, (i) immediately upon the Effective
Date, the originals of all certificated Securities (together with stock or
securities powers duly indorsed in blank by an effective indorsement),
(ii) within 30 days after the Effective Date (or such later date as the
Applicable Agent may agree in its sole discretion) deliver to the Applicable
Agent the originals of all Instruments (together with note powers or other
instruments of transfer duly indorsed in blank by an effective indorsement) and
all tangible Chattel Paper, in each case, constituting Collateral owned by it on
the Effective Date, and (iii) thereafter, deliver to the Applicable Agent any
such tangible Chattel Paper and Instruments (together with note powers or other
instruments of transfer duly indorsed in blank by an effective indorsement)
constituting Collateral, in each case, to the extent necessary to ensure that
the aggregate value of all Chattel Paper and other Instruments constituting
Collateral and owned by the Grantors for which the originals have not been
delivered to the Applicable Agent does not exceed $1,000,000, (b) deliver to the
Applicable Agent any tangible negotiable Document evidencing or constituting
Collateral to the extent necessary to ensure that the aggregate value of all
Documents constituting Collateral and owned by the Grantors for which the
Documents have not been delivered to the Applicable Agent does not exceed
$1,000,000, (c) with respect to any Subsidiary of such Grantor that becomes a
Subsidiary after the Effective Date, deliver to the Applicable Agent within
fifteen Business Days (or such later date as the Applicable Agent may agree in
its sole discretion) after the formation or acquisition of such Subsidiary, the
certificates representing the Pledged Equity issued by such Subsidiary (if such
Pledged Equity constitutes certificated securities under the UCC) together with
stock or securities powers duly indorsed in blank by an effective indorsement,
(d) following the Effective Date, upon receipt thereof, deliver to the
Applicable Agent any certificated Securities constituting Collateral (other than
certificated Securities of Subsidiaries described in clause (c) immediately
above), together with stock or securities powers duly indorsed in blank by
effective indorsement, to the extent necessary to ensure that the aggregate
value of all certificated Securities described in this clause (d) constituting
Collateral and owned by the Grantors for which originals have not been delivered
to the Applicable Agent does not exceed $1,000,000,

 

18



--------------------------------------------------------------------------------

and (e) deliver to the Applicable Agent a duly executed amendment to this
Agreement (an “Amendment”), substantially in the form of Exhibit F hereto,
pursuant to which such Grantor will identify and ratify the pledge of such
additional Collateral. Such Grantor hereby authorizes the Applicable Agent to
attach each Amendment to this Agreement and agrees that all additional
Collateral owned by it set forth in such Amendments shall be considered to be
part of the Collateral.

6.5. Uncertificated Collateral Equity Interests. If as of the Effective Date,
any Collateral Equity Interest constitutes an uncertificated security (within
the meaning of Article 8 of the UCC), such Grantor thereof, pursuant to the
Intercreditor Agreement, shall within 30 days following the Effective Date (or
such later date as the Applicable Agent may agree in its sole discretion), cause
the issuer thereof to enter into a control agreement with such Grantor and the
Applicable Agent wherein such issuer agrees to comply with instructions with
respect to such Collateral Equity Interest originated by the Applicable Agent
without further consent of such Grantor or any other Person, such agreement to
be in form satisfactory to the Applicable Agent and sufficient to cause the
Applicable Agent’s security interest in such Collateral Equity Interest to be
perfected by control within the meaning of Article 8 of the UCC (it being agreed
that any agreement requiring the Collateral Agent in its individual capacity to
indemnify the issuer shall not be satisfactory to the Collateral Agent). If,
after the Effective Date, any Grantor acquires any Collateral Equity Interest
constituting an uncertificated security, such Grantor shall cause the issuer
thereof, within 30 days (or such later date as the Applicable Agent may agree in
its sole discretion) to enter into a control agreement as described in the
preceding sentence with respect to such uncertificated Collateral Equity
Interest (and making the agreements described in the preceding sentence), such
agreement to be in form satisfactory to the Applicable Agent and sufficient to
cause the Applicable Agent’s security interest in such Collateral Equity
Interests to be perfected by control within the meaning of Article 8 of the UCC
(it being agreed that any agreement requiring the Collateral Agent in its
individual capacity to indemnify the issuer shall not be satisfactory to the
Collateral Agent).

6.6. Collateral Equity Interests.

(a) Registration of Collateral Equity Interests. After an Event of Default has
occurred and is continuing, such Grantor will permit any registerable Collateral
Equity Interest owned by it to be registered in the name of the Applicable Agent
or its nominee at any time at the option of the Applicable Agent.

(b) Exercise of Rights in Collateral Equity Interests.

(i) Subject to clause (ii) below, such Grantor shall have the right to exercise
all voting rights or other rights relating to the Collateral Equity Interest
owned by it for all purposes not inconsistent with this Agreement, the Indenture
or any other Secured Transaction Document; provided however, that no vote or
other right shall be exercised or action taken which would have the effect of
impairing the rights of the Applicable Agent in respect of such Collateral
Equity Interest.

(ii) Such Grantor will permit the Applicable Agent or its nominee at any time
during the continuance of an Event of Default to exercise, and such Grantor
hereby grants the Applicable Agent during the continuance of an Event of Default
the exclusive right to exercise, all voting rights or other rights relating to
the Collateral Equity Interest owned by such Grantor, including, without
limitation, exchange, subscription or any other rights, privileges, or options
pertaining to any Equity Interest or Investment Property constituting such
Collateral Equity Interest as if it were the absolute owner thereof.

 

19



--------------------------------------------------------------------------------

(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Collateral Equity Interest
owned by it to the extent not in violation of the Indenture; provided that, to
the extent, if any, that any Collateral Equity Interest is issued by a Person
other than a Note Party, the following distributions and payments (collectively
referred to as the “Excluded Payments”) shall be delivered to the Applicable
Agent as and to the extent required in the following subsection (iv):
(A) dividends and interest paid or payable other than in cash in respect of such
Collateral Equity Interest, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any such
Collateral Equity Interest; (B) dividends and other distributions paid or
payable in cash in respect of such Collateral Equity Interest in connection with
a partial or total liquidation or dissolution or in connection with a reduction
of capital, capital surplus or paid-in capital of an issuer; and (C) cash paid,
payable or otherwise distributed, in respect of principal of, or in redemption
of, or in exchange for, such Collateral Equity Interest; provided however, that
until actually paid, all rights to such distributions shall remain subject to
the liens and security interests created by this Agreement; and

(iv) All Excluded Payments, whenever paid or made, shall be delivered to the
Applicable Agent to hold as Pledged Equity and shall, if received by such
Grantor, be received in trust for the benefit of the Applicable Agent (on behalf
of the Secured Parties), be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Agent as Pledged Equity in the same
form as so received (with any necessary indorsement).

(c) Securities; Partnership and Limited Liability Company Interests. Each
Grantor agrees that:

(i) with respect to any Collateral Equity Interest owned by it that constitutes
a security under Article 8 of the UCC (including any such interest in any
limited partnership or limited liability company), such Grantor shall not,
without the Collateral Agent’s prior consent, cause or (to the extent such
Grantor controls the issuer of such Collateral Equity Interest) allow such
Collateral Equity Interest to cease to constitute a security under Article 8 of
the UCC;

(ii) with respect to any Collateral Equity Interest that constitutes a
“certificated security” under Article 8 of the UCC (including any such interest
in a limited partnership or limited liability company), such Grantor will not,
without the Collateral Agent’s prior consent, cause or (to the extent such
Grantor controls the issuer of such Collateral Equity Interest) allow such
Collateral Equity Interests to become an “uncertificated security” within the
meaning of Article 8 of the UCC;

(iii) with respect to any Collateral Equity Interest that constitutes an
“uncertificated security” under Article 8 of the UCC (including any such
interest in a limited partnership or limited liability company), such Grantor
will not, without the Collateral Agent’s prior consent, cause or (to the extent
such Grantor controls the issuer of such Collateral Equity Interests) allow such
Collateral Equity Interest to become a “certificated security” within the
meaning of the UCC;

(iv) with respect to any Collateral Equity Interest owned by it that constitutes
an interest in a limited partnership or limited liability company that is not a
security (within the meaning of Article 8 of the UCC) such Grantor shall not,
without the Collateral Agent’s prior consent, cause or (to the extent such
Grantor controls the issuer of such Collateral Equity Interest) allow the issuer
of such Collateral Equity Interest to elect or otherwise take any action that
would cause such Collateral Equity Interest to constitute a security for
purposes of Article 8 of the UCC; and

(v) with respect to any Pledged Equity owned by it such Grantor will not,
without the Collateral Agent’s prior consent, allow or cause such Pledged Equity
to be deposited in, carried in or credited to a Securities Account.

 

20



--------------------------------------------------------------------------------

6.7. Commercial Tort Claims. Such Grantor shall promptly notify the Collateral
Agent of any commercial tort claim (as defined in the UCC) acquired by it that
is the subject of pending litigation and that could reasonably be expected to
result in a judgment or settlement in such Grantor’s favor in excess of
$1,000,000 and such Grantor shall enter into an Amendment substantially in the
form of Exhibit F hereto, granting to the Collateral Agent (on behalf of the
Secured Parties) a second priority security interest, junior only to the lien
granted to secure the Senior Obligations, in such Commercial Tort Claim.

6.8. Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit with a face amount in excess of $1,000,000, it shall promptly
notify the Collateral Agent thereof and shall make reasonable commercial efforts
to cause the issuer and/or confirmation bank to (a) consent to the assignment of
the related Letter-of-Credit Rights to the Applicable Agent and (b) agree to
direct all payments thereunder to a Deposit Account subject to a Deposit Account
Control Agreement, all in form satisfactory to the Collateral Agent.

6.9. Control Agreements. Within the time period set forth in Section 11.2(c) of
the Indenture, for each Deposit Account, Securities Account and Commodity
Account (other than Excluded Accounts) that such Grantor at any time maintains,
such Grantor will cause (or, at any time prior to the Discharge of Senior
Obligations, while and to the extent an agreement granting “control” to the
First Lien Collateral Agent over any such Deposit Account, Securities Account or
Commodity Account is in effect, will make commercially reasonable efforts to
cause) at all times, pursuant to a Control Agreement in form satisfactory to the
Collateral Agent, the depository bank that maintains such Deposit Account, the
securities intermediary that maintains such Securities Account, or the
commodities intermediary that maintains such Commodity Account, as applicable,
to agree to comply at any time (a) with entitlement orders from the Collateral
Agent to such securities intermediary with regard to a Securities Account,
(b) with instructions from the Collateral Agent to such depository bank,
directing the disposition of funds from time to time in such Deposit Account,
and (c) with directions of the Collateral Agent to such commodity intermediary
for the application of value on account of commodity contracts carried in such
Commodity Account, in each case without further consent of such Grantor and
sufficient to grant the Collateral Agent with “control” within the meaning of
Section 8-106 of the UCC, Section 9-104 of the UCC and Section 9-106 of the UCC,
as applicable, and Grantor shall take such other action as is necessary, or as
the Collateral Agent may reasonably request, in order to perfect the Collateral
Agent’s (on behalf of the Secured Parties) security interest in such Deposit
Account, Securities Account or Commodity Account, including by control as
aforesaid; provided that, such Grantor shall not cause or permit any Excluded
Account to cease to constitute an “Excluded Account” (other than as a result of
the closing of such Excluded Account) unless such Deposit Account, Securities
Account or Commodity Account, as applicable, is subject to a Control Agreement
in favor of the Collateral Agent in form satisfactory to the Collateral Agent.
Notwithstanding the foregoing or the terms of any Control Agreement, unless an
Event of Default is continuing the Collateral Agent will not enforce the terms
of any Control Agreement in order to take possession of, or prevent or limit the
ability of any Grantor to direct the disposition of, the funds and other assets
held in any Deposit Account, Securities Account or Commodity Account. The
Company agrees to provide to the Collateral Agent each notice that the Company
provides to the First Lien Collateral Agent (at the time such notice is provided
to the Revolving Administrative Agent) regarding the opening of a Deposit
Account, Securities Account or Commodity Account (other than an Excluded
Account). Notwithstanding the foregoing, it is understood and agreed that, if at
any time the Senior Obligations are outstanding, (i) if a Control Agreement for
a Deposit Account that would otherwise be subject to this Section 6.9 is
reasonably acceptable to the First Lien Collateral Agent then it shall be deemed
to be acceptable the Collateral Agent for purposes of complying with this
Section 6.9 and (ii) if the Grantors shall have delivered a Control Agreement to
the First Lien Collateral Agent for a Deposit Account that would otherwise be
subject to this Section 6.9, the form of the Control Agreement (subject to
customary modification to reflect the Applicable Agent’s interest in such
Deposit Accounts) delivered to the First Lien Collateral Agent shall be deemed
acceptable to the

 

21



--------------------------------------------------------------------------------

Collateral Agent for purposes of complying with this Section 6.9; provided,
however, that no Control Agreement shall be deemed to be acceptable to the
Collateral Agent if it requires the Collateral Agent in its individual capacity
to indemnify the commodity intermediary, banking institution or securities
intermediary (as applicable).

6.10. Change of Name or Location; etc. Such Grantor shall ensure that the
Company, promptly, but in any event within ten (10) Business Days after the
occurrence thereof, gives written notice to the Collateral Agent of any change
in (i) the Company’s or any Guarantor’s corporate name, (ii) the jurisdiction in
which the Company or any Guarantor is incorporated, formed, or otherwise
organized, (iii) the location of the Company’s or any Guarantor’s chief
executive office, (iv) the Company’s or any Guarantor’s identity or corporate,
limited liability or partnership structure, or (v) the Company’s or any
Guarantor’s organizational identification number in such jurisdiction of
organization or federal taxpayer identification number.

6.11. Additional Grantors. Each Grantor agrees to cause each of its Subsidiaries
that is required to become a party to this Agreement pursuant to Section 3.11 of
the Indenture to become a Grantor for all purposes of this Agreement by
executing and delivering an Assumption Agreement substantially in the form of
Annex 1 hereto.

Notwithstanding anything to the contrary contained herein, in respect of any
delivery of any document or the taking of any other action required to be taken
by a Grantor hereunder, the required date for such delivery or action may be
extended solely with the consent of the Applicable Agent but in no event to a
date that is later than 90 days after the initial applicable date by which such
delivery or action is required.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

7.1. Remedies. During the continuation of an Event of Default:

(a) the Collateral Agent shall be entitled (but not obligated) to exercise any
or all of the following rights and remedies to the fullest extent permitted
under applicable law:

(i) those rights and remedies provided in this Agreement or any other Secured
Transaction Document; provided that, this Section 7.1(a) shall not be understood
to limit any rights or remedies available to the Collateral Agent and the other
Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) the right to give notice of sole control or any other instruction,
directive or entitlement order under any Control Agreement and take any action
therein with respect to such Collateral, and the right to indorse and collect
any cash proceeds of the Collateral;

(iv) without notice, demand or advertisement of any kind to any Grantor or any
other Person (except as specifically provided in Section 10.1 or elsewhere
herein or in the UCC), the right to enter the premises of any Grantor where any
Collateral is located (through self-help and without judicial process), the
right to collect, receive, assemble, process, appropriate, sell, lease, assign,
grant an option or

 

22



--------------------------------------------------------------------------------

options to purchase or otherwise dispose of, deliver, or realize upon, the
Collateral or any part thereof in one or more parcels at public or private sale
or sales (which sales may be adjourned or continued from time to time with or
without notice and may take place at any Grantor’s premises or elsewhere), for
cash, on credit or for future delivery without assumption of any credit risk,
and upon such other terms as are commercially reasonable;

(v) concurrently with written notice to the applicable Grantor, the right to
transfer and register in its name or in the name of its nominee the whole or any
part of the Collateral Equity Interest, and, whether or not such Collateral
Equity Interest has been registered in the name of the Applicable Agent or its
nominee, the rights to exchange certificates or instruments representing or
evidencing Collateral Equity Interests for certificates or instruments of
smaller or larger denominations, to exercise the voting and all other rights as
a holder with respect thereto, to collect, receive and retain all dividends,
Stock Rights and other distributions made thereon and to otherwise act with
respect to the Collateral Equity Interests as though the Applicable Agent was
the outright owner thereof; and

(vi) the right to discharge past due taxes, assessments, charges, fees or liens
or security interests on the Collateral (except for such liens or security
interests as are specifically permitted hereunder).

(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(c) Upon any such public sale or sales or any such private sale or sales, the
Collateral Agent shall have the right (but not the obligation), to the extent
permitted by law, to purchase for the benefit of the Collateral Agent and the
other Secured Parties, the whole or any part of the Collateral so sold, free of
any right of equity redemption, which equity redemption the Grantor hereby
expressly releases.

(d) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right (but not
the obligation), as provided under applicable law, to hold or use Collateral, or
any part thereof, to the extent that it deems appropriate for the purpose of
preserving or protecting the Collateral or its value, enforcing this Agreement
or perfecting and maintaining the perfection and priority of the Collateral
Agent’s security interest in the Collateral. The Collateral Agent may (but shall
not be obligated to), if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Collateral
Agent’s remedies (for the benefit of the Collateral Agents and the other Secured
Parties), with respect to such appointment.

(e) Notwithstanding the foregoing, neither the Collateral Agent nor any other
Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

(f) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Collateral Equity Interests and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and,

 

23



--------------------------------------------------------------------------------

notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Equity for the period of time
necessary to permit any Grantor or the issuer of the Collateral Equity Interests
to register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

7.2. Grantor’s Obligations Upon Default. Upon the request of the Collateral
Agent during the continuance of an Event of Default and subject to the terms of
the Intercreditor Agreement, each Grantor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places reasonably specified
by the Collateral Agent, whether at a Grantor’s premises or elsewhere; and

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Grantor for such use and
occupancy.

7.3. Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article VII at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent, for the
benefit of the Collateral Agent and the other Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense, during the
continuance of an Event of Default, any intellectual property rights now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

ARTICLE VIII

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

8.1. Account Verification and Collection. During the continuation of an Event of
Default, the Collateral Agent shall have the right (but not the obligation) at
any time at the Grantors’ expense to (a) verify the validity, amount or any
other material information relating to any Accounts, including verification with
the relevant Account Debtors, and (b) enforce collection of any such Accounts
and to adjust, settle or compromise the amount of payment thereof, in each case
to the full extent permitted by applicable law.

8.2. Authorization for Secured Party to Take Certain Action.

(a) Each Grantor irrevocably authorizes the Collateral Agent at any time and
from time to time and appoints the Collateral Agent as its attorney in fact to
do all acts and things necessary or desirable in the Collateral Agent’s sole
discretion to preserve and protect the Collateral and perfect and maintain the
perfection and priority of the Collateral Agent’s security interest in the
Collateral; provided that, this authorization shall not relieve such Grantor of
any of its obligations under this Agreement, the Indenture or under any other
Note Document.

 

24



--------------------------------------------------------------------------------

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and other Secured Parties, under this Section 8.2 are solely to protect
the Collateral Agent’s interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent agrees that it shall not exercise any power or
authority granted to it under this Section 8.2 unless an Event of Default has
occurred and is continuing.

8.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT TO TAKE THOSE ACTIONS WITH
RESPECT TO ITS PLEDGED EQUITY THAT ARE DESCRIBED IN SECTION 6.6(b)(ii),
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED EQUITY, WITH FULL POWER OF SUBSTITUTION
TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED EQUITY, THE
APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE
THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH
A HOLDER OF SUCH PLEDGED EQUITY WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY SUCH PLEDGED EQUITY ON THE RECORD BOOKS OF THE COMPANY THEREOF) BY ANY
PERSON (INCLUDING THE COMPANY OF SUCH PLEDGED EQUITY OR ANY OFFICER OR AGENT
THEREOF). NOTWITHSTANDING THE FOREGOING, THE COLLATERAL AGENT MAY EXERCISE THE
RIGHTS AND POWERS PROVIDED IN THIS SECTION 8.3 ONLY DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT.

8.4. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VIII IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT
IS TERMINATED IN ACCORDANCE WITH SECTION 10.13. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY, NOR ANY
OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

ARTICLE IX

COLLECTION AND APPLICATION OF RECEIVABLES AND OTHER COLLATERAL PROCEEDS

9.1. Collection and Application of Receivables and Other Collateral Proceeds.
The Collateral Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables, and the Collateral Agent may (but shall not be obligated to)
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default (but not at any other time). If required
by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any Proceeds constituting collections of
such Receivables, when collected by such Grantor, (a) shall be forthwith (and,
in any event, within two (2) Business Days) be deposited by such Grantor in the
exact form received, duly indorsed by

 

25



--------------------------------------------------------------------------------

such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the Collateral Agent for the account of the Secured Parties
only as provided below in this Section, and (b) until so turned over, shall be
held by such Grantor in trust for the Secured Parties, segregated from other
funds of such Grantor. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit. All Proceeds constituting collections
of Receivables while held by the Collateral Account bank (or by any Grantor in
trust for the benefit of the Secured Parties) shall continue to be collateral
security for the Secured Obligations of the applicable Grantor and shall not
constitute payment thereof until applied as hereinafter provided. At any time
when an Event of Default has occurred and is continuing, at the Collateral
Agent’s election, the Collateral Agent may (but shall not be obligated to) apply
all or any part of the funds on deposit in the Collateral Account established by
the relevant Grantor to the payment of the Secured Obligations of such Grantor
then due and owing, such application to be made as set forth below in this
Section. In addition to the rights of the Secured Parties specified above with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds of Collateral received by any Grantor consisting of
cash, checks and other near cash items shall be held by such Grantor in trust
for the Secured Parties segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Secured Parties) shall continue to be held as collateral security for all the
Secured Obligations and shall not constitute payment thereof until applied as
provided below in this Section. At any time after the occurrence and during the
continuance of an Event of Default, at the Collateral Agent’s election, the
Collateral Agent may (but shall not be obligated to) apply all or any part of
Proceeds of any Grantor held in any Collateral Account in payment of the Secured
Obligations of such Grantor in such order as the Collateral Agent may elect in
compliance with the Secured Transaction Documents, and any part of such funds
which the Collateral Agent elects not so to apply and deems not required as
collateral security for such Secured Obligations shall be paid over from time to
time by the Collateral Agent to the Company or to whomsoever may be lawfully
entitled to receive the same. Any balance of such Proceeds remaining after the
Secured Obligations shall have been paid in full shall be paid over to the
Company or to whomsoever may be lawfully entitled to receive the same.

ARTICLE X

GENERAL PROVISIONS

10.1. Waivers. As provided in Section 9-612 of the UCC adopted in the State of
New York, any notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made shall be deemed sent within a reasonable time if sent to the
Grantors, addressed as set forth in Article XI, after the occurrence of an Event
of Default and at least ten days prior to (a) the date of any such public sale
or (b) the time after which any such private sale or other disposition may be
made. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Collateral Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or under the
power of sale conferred by this Agreement, or applicable law. Except as
otherwise specifically provided herein, each Grantor hereby waives presentment,
demand, protest or any notice (to the maximum extent permitted by applicable
law) of any kind in connection with this Agreement or any Collateral.

 

26



--------------------------------------------------------------------------------

10.2. Limitation on Collateral Agent’s and any Secured Party’s Duty with Respect
to the Collateral. The Collateral Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. The Collateral Agent and each other
Secured Party shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither the Collateral Agent nor any other
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the
Collateral Agent or such other Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.

10.3. Compromises and Collection of Collateral. The Grantors and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if an Event of Default
has occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

10.4. Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may during the continuance of an Event
of Default perform or pay any obligation which any Grantor has agreed to perform
or pay in this Agreement and the Grantors shall reimburse the Collateral Agent
for any amounts paid by the Collateral Agent pursuant to this Section 10.4. The
Grantors’ obligation to reimburse the Collateral Agent pursuant to the preceding
sentence shall be included in the Secured Obligations and payable on demand.

10.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained herein will cause
irreparable injury to the Collateral Agent and the other Secured Parties, that
the Collateral Agent and other Secured Parties have no adequate remedy at law in
respect of such breaches and therefore agrees that the covenants of the Grantors
contained herein shall be specifically enforceable against the Grantors.

10.6. No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent or any other Secured Party to exercise any right or remedy
granted under this Agreement or under any other Secured Transaction Document
shall impair such right or remedy or be construed to be a waiver of any default
thereunder or an acquiescence therein, and any single or partial exercise of any
such right or remedy shall not preclude any other or further exercise thereof or
the exercise of any other right or remedy. No waiver, amendment or other
variation of the terms, conditions or provisions of this Agreement whatsoever
(other than any Amendment or Assumption Agreement) shall be valid unless in
writing signed by the Collateral Agent and then only to the extent in such
writing specifically set forth. In addition, all such waivers or amendments
shall be effective only if authorized pursuant to the applicable provisions
under the Indenture, the other Note Documents or the Intercreditor Agreement.
All rights and remedies contained in this Agreement or by law afforded shall be
cumulative and all shall be available to the Collateral Agent and the Secured
Parties until the termination of this Agreement in accordance with its terms.

 

27



--------------------------------------------------------------------------------

10.7. Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable or not entitled to be recorded or registered, in whole or in part.
Any provision in this Agreement that is held to be inoperative, unenforceable,
or invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement are
declared to be severable.

10.8. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

10.9. Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Grantors, the Collateral Agent and
the other Secured Parties and their respective successors and assigns (including
all persons who become bound as a debtor to this Agreement), except that no
Grantor shall have the right to assign its rights or delegate its obligations
under this Agreement or any interest herein, without the prior written consent
of the Collateral Agent. No sales of participations, assignments, transfers, or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the lien and
security interest granted to the Collateral Agent, for the benefit of the
Collateral Agent and the other Secured Parties, hereunder.

10.10. Survival of Representations. All representations and warranties of the
Grantors contained in this Agreement shall survive the execution and delivery of
this Agreement.

10.11. Taxes and Expenses. In addition to, but not in qualification or
limitation of, any similar obligations under other Secured Transaction
Documents, any taxes payable or ruled payable by Federal or State authority in
respect of this Agreement shall be paid by the Grantors, together with interest
and penalties, if any, upon and pursuant to the terms set forth in Section 2.18
of the Indenture. The Grantors shall reimburse the Collateral Agent for any and
all out-of-pocket expenses (including reasonable attorneys’, auditors’ and
accountants’ fees) paid or incurred by the Collateral Agent in connection with
the preparation, execution, delivery, administration, collection and enforcement
of this Agreement, in each case upon and pursuant to the terms set forth in
Section 2.18 of the Indenture. Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

10.12. Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

10.13. Termination. This Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until all of the events described in the last sentence of Section 2.1(d) hereof
have occurred.

 

28



--------------------------------------------------------------------------------

10.14. Entire Agreement. This Agreement and the other Secured Transaction
Documents embody the entire agreement and understanding between the Grantors and
the Collateral Agent relating to the Collateral and supersede all prior
agreements and understandings between the Grantors and the Collateral Agent
relating to the Collateral.

10.15. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.16. CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT,
IN EITHER CASE, SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND EACH
GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT
OR ANY SECURED PARTY OR GRANTOR TO BRING PROCEEDINGS IN THE COURTS OF ANY OTHER
JURISDICTION.

10.17. WAIVER OF JURY TRIAL. EACH GRANTOR, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AGREEMENT OR ANY OTHER NOTE DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

10.18. Indemnity. Sections 7.7 and 11.10 (j) of the Indenture is hereby
incorporated by reference mutatis mutandis, as if stated verbatim herein as
agreements and obligations of each Grantor.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of this Agreement by facsimile
or other electronic transmission (e.g. .pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.20. Concerning the Collateral Agent. Wilmington Trust, National Association
is entering into this Agreement solely in its capacity as Collateral Agent under
the Indenture and not in its individual capacity. In acting hereunder, the
Collateral Agent shall be entitled to all of the rights, privileges and
immunities set forth in the Indenture as if such rights, privileges and
immunities were set forth herein.

ARTICLE XI

NOTICES

11.1. Notices Generally. All notices and other communications provided for
herein shall be given in a manner and subject to the terms of Section 12.2 of
the Indenture; provided that any such notice, request or demand to or upon any
Grantor shall be addressed to such Grantor at its notice address set forth on
Exhibit A.

 

29



--------------------------------------------------------------------------------

11.2. Effectiveness of Facsimile Documents and Signatures. This Agreement may be
transmitted and/or signed by facsimile to the recipient’s facsimile number set
forth on Exhibit A hereto. The effectiveness of this Agreement and signatures
shall, subject to applicable law, have the same force and effect as manually
signed originals and shall be binding on parties hereto. The Collateral Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

11.3. Change of Address, Etc. Any party hereto may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.

11.4. Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely and act upon any notices purportedly given by any Grantor even if (a) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (b) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Company shall indemnify the Collateral Agent from all losses, costs,
expenses and liabilities resulting from the reliance by the Collateral Agent on
each notice purportedly given by or on behalf of the Grantors. All telephonic
notices to and other telephonic communications with the Collateral Agent may be
recorded by the Collateral Agent, and each of the parties hereto hereby consents
to such recording.

11.5. Change in Address for Notices. Each of the Grantors and the Collateral
Agent may change the address for service of notice upon it by a notice in
writing to the other parties.

ARTICLE XII

THE INTERCREDITOR AGREEMENT

12.1. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
(i) the liens and security interests granted to the Collateral Agent pursuant to
this Agreement are expressly subject and subordinate to the liens and security
interest granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Bank of Montreal, as collateral agent (or permitted
successor collateral agent), pursuant to or in connection with (1) the Credit
Agreement, dated as of April 12, 2017, among the Borrower, the Parent Guarantor,
the other guarantors from time to time party thereto, the lenders from time to
time party thereto, the Bank of Montreal, as Administrative Agent and the other
parties thereto, as amended by that certain First Amendment to Credit Agreement,
dated as of June 6, 2017 and that Second Amendment to Credit Agreement, dated as
of April 19, 2018, as further amended, restated, amended and restated, replaced,
extended, renewed, refinanced, supplemented or otherwise modified from time to
time and (2) the Senior Secured Term Loan Agreement, dated as of April 12, 2017,
among the Borrower, the Parent Guarantor, the other guarantors from time to time
party thereto, the lenders from time to time party thereto, Barclays Bank PLC,
Administrative Agent and the other parties thereto, as further amended,
restated, amended and restated, replaced, extended, renewed, refinanced,
supplemented or otherwise modified from time to time and (ii) the exercise of
any right or remedy by the Collateral Agent hereunder is subject to the
limitations and provisions of the First Lien/Second Lien Intercreditor Agreement
dated as of December 21, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Bank of Montreal, as First Lien Collateral Agent, Wilmington
Trust, National Association, as Second Lien Collateral Agent, the Borrower, the
Parent Guarantor and the Subsidiaries of the Parent Guarantor from time to time
party thereto and affiliated and other entities from time to time party thereto.
In the event of any conflict between the terms of the Intercreditor Agreement
and the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern.

 

30



--------------------------------------------------------------------------------

ARTICLE XIII

CONSENT TO PLEDGED EQUITY

13.1. Consent of Issuer. Each Grantor, in its respective capacity as an issuer
of Pledged Equity (in such capacity, an “Issuer”), hereby (a) consents to the
grant by each other Grantor to the Collateral Agent, for the benefit of the
Secured Parties, of a security interest in and lien on all of the Pledged
Equity, (b) represents to the Collateral Agent that it has no rights of setoff
or other claims against any of the Pledged Equity, (c) acknowledges and agrees
that it shall, upon demand by the Collateral Agent, pay to the Collateral Agent,
for the benefit of the Secured Parties, any dividends and distributions due to
any Grantor in accordance with the terms hereof, and (d) consents to the
transfer of such Pledged Equity to the Collateral Agent or its nominee following
an Event of Default and to the substitution of the Collateral Agent or its
nominee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

13.2. Compliance by Issuer. Each Grantor hereby authorizes and instructs each
Issuer to comply with any instruction received by it from the Collateral Agent
in writing that (a) states that an Event of Default has occurred and (b) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor.

ARTICLE XIV

SUBORDINATION OF INDEBTEDNESS

14.1. Subordination of All Grantor Claims. As used herein, the term “Grantor
Claims” means all debts and obligations of the Company or any other Grantor to
any Grantor, whether such debts and obligations now exist or are hereafter
incurred or arise, or whether the obligation of the debtor thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or obligations be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or obligations may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by. After and during the continuation of an Event of Default, upon
the written direction of the Collateral Agent, no Grantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Grantor Claims.

14.2. Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving any Grantor, the Collateral Agent on behalf of the Secured Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Grantor Claims. Each Grantor hereby assigns such dividends and payments to the
Collateral Agent for the benefit of the Secured Parties for application against
the Company Obligations as provided under Section 4.01 of the Intercreditor
Agreement. Should the Collateral Agent or any other Secured Party receive, for
application upon the Secured Obligations, any such dividend or payment which is
otherwise payable to any Grantor, and which, as between such Grantor, shall
constitute a credit upon the Grantor Claims, then upon payment in full of the
Secured Obligations, the intended recipient shall become subrogated to the
rights of the Collateral Agent and the other Secured Parties to the extent that
such payments to the Collateral Agent and the other Secured Parties on the
Grantor Claims have contributed toward the liquidation of the Secured
Obligations, and such subrogation shall be with respect to that proportion of
the Secured Obligations which would have been unpaid if the Collateral Agent and
the other Secured Parties had not received dividends or payments upon the
Grantor Claims.

 

31



--------------------------------------------------------------------------------

14.3. Payments Held in Trust. In the event that notwithstanding Section 14.1 and
Section 14.2, any Grantor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, then it agrees: (a) to hold
in trust for the Collateral Agent and the other Secured Parties an amount equal
to the amount of all funds, payments, claims or distributions so received, and
(b) that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions except to pay them promptly to the Collateral
Agent, for the benefit of the Secured Parties; and each Grantor covenants
promptly to pay the same to the Collateral Agent.

14.4. Liens Subordinate. Each Grantor agrees that, until Payment in Full of the
Company Obligations shall have occurred, any liens or security interests
securing payment of the Grantor Claims shall be and remain inferior and
subordinate to any liens or security interests securing payment of the Secured
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Collateral Agent or any other Secured Party presently exist or are hereafter
created or attach. Until Payment in Full of the Company Obligations shall have
occurred, no Grantor shall, without the prior written consent of the Collateral
Agent, (a) exercise or enforce any creditor’s right it may have against any
debtor in respect of the Grantor Claims, or (b) foreclose, repossess, sequester
or otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any lien or security interest held by it.

14.5. Notation of Records. Upon the request of the Collateral Agent, all
promissory notes and all accounts receivable ledgers or other evidence of the
Grantor Claims accepted by or held by any Grantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under the terms of this Agreement.

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Agreement as of the date first above written.

 

GRANTORS:   ULTRA RESOURCES, INC., a Delaware corporation   UP ENERGY
CORPORATION, a Delaware corporation   KEYSTONE GAS GATHERING, LLC, a Delaware
limited liability company   ULTRA WYOMING, LLC, a Delaware limited liability
company   UPL PINEDALE, LLC, a Delaware limited liability company   UPL THREE
RIVERS HOLDINGS, LLC, a Delaware limited liability company   ULTRA WYOMING LGS,
LLC, a Delaware limited liability company

 

 By:

 

/s/ David W. Honeyfield

 

 Name: 

 

David W. Honeyfield

 

 Title:

 

Senior Vice President and Chief Financial Officer

  ULTRA PETROLEUM CORP., a Yukon corporation

 

 By:

 

/s/ David W. Honeyfield

 

 Name: 

 

David W. Honeyfield

 

 Title:

 

Chief Financial Officer

 

 

[Signature Page to Guaranty and Collateral Agreement]



--------------------------------------------------------------------------------

COLLATERAL AGENT:   

Wilmington Trust, National Association,

solely in its capacity as Collateral Agent

   By:   /s/ Shawn Goffinet    Name:   Shawn Goffinet    Title:   Assistant Vice
President

 

[Signature Page to Guaranty and Collateral Agreement]